

116 HRES 913 IH: Expressing support for frontline workers of the COVID–19 pandemic.
U.S. House of Representatives
2020-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 913IN THE HOUSE OF REPRESENTATIVESMarch 27, 2020Mr. Carbajal (for himself, Mr. Ted Lieu of California, Mr. García of Illinois, Mr. Costa, Ms. Sánchez, Mr. Cisneros, Mr. Kelly of Pennsylvania, Mr. Brown of Maryland, Ms. Lofgren, Mr. Neguse, Ms. Stevens, Mr. Hill of Arkansas, Ms. Velázquez, Ms. Shalala, Mr. Crist, Ms. Garcia of Texas, Mr. Bacon, Mr. Soto, Mr. Suozzi, Mr. Rose of New York, and Mr. Mitchell) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for frontline workers of the COVID–19 pandemic.Whereas Centers for Disease Control and Prevention (CDC) data show that as of March 26, 2020, there are nearly 70,000 confirmed cases of COVID–19 in the United States and growing;Whereas all 50 States, the District of Columbia, Puerto Rico, Guam, and the United States Virgin Islands have reported cases of COVID–19;Whereas 27 States are reporting community spread of COVID–19 as of March 21, 2020;Whereas the World Health Organization 2006 World Health Report defines a health care worker as an individual whose job it is to protect and improve the health of their community and to make important contributions, and who is critical to the functioning of most health systems;Whereas the COVID–19 pandemic has rapidly intensified the daily lives of health care workers;Whereas public health experts report the United States will face a shortage of health care providers as cases of COVID–19 escalate;Whereas first responders, including firefighters, emergency medical technicians, law enforcement, and other emergency management personnel, are facing unprecedented challenges to stay healthy and serve their communities;Whereas grocery and food service workers across the Nation are working to meet the essential demands of keeping shelves stocked and preparing food for the United States amid COVID–19, while facing a greater infection risk from higher levels of public interaction;Whereas, as cases of COVID–19 spread, farmworkers continue working hard in the fields to harvest the produce that feeds families across America every day;Whereas public works employees, including sanitization personnel, continue to keep our streets and public spaces clean;Whereas postal and delivery workers continue to keep their delivery operations working as part of the Nation’s critical infrastructure by delivering medicines, Social Security checks, and other essential goods; andWhereas a March 19, 2020, Guidance Memo issued by the Department of Homeland Security recognized health care providers, first responders, public safety and law enforcement officers, workers supporting groceries, and farmworkers as being part of an Essential Critical Infrastructure workforce: Now, therefore, be itThat the House of Representatives—(1)honors and recognizes the contributions of all frontline workers and essential critical infrastructure personnel; and(2)reaffirms the responsibility of Congress to finds ways to meet the needs of frontline workers for the most effective personal protective equipment and other necessary tools to safely carry out their jobs.